FILED
                             NOT FOR PUBLICATION                             OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



YAOCHENG LIU,                                    No. 12-70375

               Petitioner,                       Agency No. A095-023-342

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Yaocheng Liu, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, Jiang v. Holder, 611 F.3d 1086, 1091 (9th Cir. 2010),

and we deny the petition for review.

      Even if Liu established extraordinary circumstances to excuse the untimely

filing of his asylum application, the record does not compel the finding that his

subsequent delay in filing was reasonable. See Husyev. v. Mukasey, 528 F.3d

1172, 1182 (9th Cir. 2008). Accordingly, Liu’s asylum claim fails.

      Substantial evidence supports the agency’s finding that Liu did not

demonstrate he suffered past persecution as a result of “other resistance” to China’s

family planning policy. See 8 U.S.C. § 1101(a)(42); cf., Jiang, 611 F.3d at 1094-

95. Further, substantial evidence supports the agency’s finding that Liu failed to

demonstrate it is more likely than not he would be persecuted based on past family

planning violations or his political party membership and political activities in the

United States. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative). We reject Liu’s contention that

the IJ failed to consider relevant country conditions. Accordingly, Liu’s

withholding of removal claim fails.

      Finally, Liu failed to establish it is more likely than not he will be tortured if

removed to China. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.



                                           2                                      12-70375